


Exhibit 10.6

 

WAIVER, FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

AND REAFFIRMATION OF GUARANTIES

 

THIS WAIVER, FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND
REAFFIRMATION OF GUARANTIES, dated as of February 9, 2009 (this “Fifth
Amendment”), is entered into by and between Quixote Corporation, a Delaware
corporation (the “Borrower”), whose address is 35 East Wacker Drive, Chicago,
Illinois 60601, and Quixote Transportation Safety, Inc., Transafe Corporation,
Energy Absorption Systems, Inc., Energy Absorption Systems (AL) LLC, Surface
Systems, Inc., Nu-Metrics, Inc., and Highway Information Systems, Inc., as
Subsidiary Guarantors, (each being referred to herein as a “Guarantor” and
collectively referred to herein as the “Guarantors”), and Bank of America, N.A.,
as successor by merger to LaSalle Bank National Association, a national banking
association (the “Lender”), whose address is 135 South LaSalle Street, Chicago,
Illinois 60603.

 

R E C I TAL S:

 

A.            Borrower and Lender entered into that certain Amended and Restated
Credit Agreement, dated as of April 20, 2005 (the “Original Credit Agreement”),
as amended by that certain First Amendment to Amended and Restated Credit
Agreement and Reaffirmation of Guaranties dated as of December 1, 2006, (the
“First Amendment”), that certain Second Amendment to Amended and Restated Credit
Agreement and Reaffirmation of Guaranties dated as of March 15, 2007 (the
“Second Amendment”), that certain Third Amendment to Amended and Restated Credit
Agreement and Reaffirmation of Guaranties dated as of November 7, 2007 (the
“Third Amendment”) and that certain Fourth Amendment to Amended and Restated
Credit Agreement and Reaffirmation of Guaranties dated as of November 7, 2008
(the “Fourth Amendment”, and together with the Original Credit Agreement, the
First Amendment, the Second Amendment and the Third Amendment, the “Credit
Agreement”) pursuant to which Credit Agreement Lender has made a Revolving Loan
to Borrower evidenced by that certain Amended and Restated Revolving Loan Note,
dated as of November 7, 2007, in the maximum principal amount of $40,000,000,
executed by Borrower and made payable to the order of Lender (the “Revolving
Note”).

 

B.            In connection with the Original Credit Agreement, the Guarantors
executed and delivered to Lender that certain Guaranty dated as of May 16, 2003
in favor of Lender, as amended by that Reaffirmation and Amendment of Subsidiary
Guaranty dated as of April 20, 2005 (the “Guaranty”).

 

C.            Borrower has failed to comply with Section 7.4(D) and 7.4(E) of
the Credit Agreement for the period ending December 31, 2008 (the “Existing
Defaults”).  Borrower has requested that Bank waive the Existing Defaults and
Bank has agreed to waive the Existing Defaults on the terms and conditions set
forth herein.

 

D.            Borrower and the Guarantors have also requested, and Lender has
agreed to, the modification of certain terms contained in the Credit Agreement
as set forth herein, all pursuant to the terms and conditions hereinafter set
forth herein.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
Borrower, the Guarantors and Lender hereby agree as follows:

 

--------------------------------------------------------------------------------


 

A G R E E MEN T S:

 

1.             RECITALS.  The foregoing Recitals are hereby made a part of this
Fifth Amendment.

 

2.             DEFINITIONS.  Capitalized words and phrases used herein without
definition shall have the respective meanings ascribed thereto in the Credit
Agreement.

 

3.             WAIVER.  Subject to the terms hereof, Lender, hereby waives the
Existing Defaults.  Lender and Borrower hereby agree that the foregoing waiver
of the Existing Defaults shall in no way be deemed to be a waiver or forbearance
of any other default, any Unmatured Default or any other Event of Default,
whether now existing or hereafter arising, under the Credit Agreement (whether
occurring before or after giving effect to this Fifth Amendment) or any other
Loan Document.

 

4.             AMENDMENTS TO THE CREDIT AGREEMENT.

 

4.1           Section 1.1 of the Credit Agreement.

 

(a)           The definition of “Revolving Loan Commitment” in Section 1.1 of
the Credit Agreement is hereby deleted in its entirety and restated as follows:

 

“Revolving Loan Commitment” means the obligation of Lender to make Revolving
Loans and to issue Letters of Credit in an aggregate amount not exceeding
Fifteen Million and 00/100 Dollars ($15,000,000) as such amount may be modified
from time to time pursuant to these the terms of this Agreement.

 

(b)           The definition of “Revolving Loan Termination Date: is hereby
deleted in its entirety and replaced with the following:

 

“Revolving Loan Termination Date” means November 1, 2009.

 

4.2           Section 2.13 of the Credit Agreement.  Section 2.13(D)(ii) is
hereby amended by deleting the existing pricing grid in its entirety and
replacing it with the following:

 

Level

 

Maximum
Total Leverage
Ratio

 

Applicable
Eurodollar
Margin/L/C Fee
Percentage

 

Applicable ABR
Margin

 

Commitment
Fee
Percentage

 

V

 

>5.00

 

3.75

%

3.75

%

0.75

%

IV

 

>4.00 BUT <5.00

 

3.25

%

3.25

%

0.75

%

III

 

>3.00 BUT <4.00

 

2.75

%

2.75

%

0.50

%

II

 

>2.00 BUT <3.00

 

2.25

%

2.25

%

0.50

%

I

 

<2.00

 

1.75

%

1.75

%

0.375

%

 

4.3           Section 7.3(F) of the Credit Agreement.  Section 7.3(F) of the
Credit Agreement is hereby deleted in its entirety and restated as follows:

 

(F)         Restricted Payments.  The Borrower shall not declare or make any
Restricted Payments without the prior written consent of the Lender.

 

4.4           Revolving Note.  All references in the Credit Agreement to the
Revolving Note

 

2

--------------------------------------------------------------------------------


 

in the form of “Exhibit G” to the Credit Agreement shall be deemed to be
references to the Second Amended and Restated Revolving Note in the form of
Exhibit A attached hereto and made a part hereof (the “Second Amended Note”).

 

5.             REAFFIRMATION OF GUARANTIES.  Each of the Guarantors hereby
expressly (a) consents to the execution by Borrower and Lender of this Fifth
Amendment, (b) acknowledges that the “Guaranteed Debt” (as defined in each of
the Guaranties) includes all of the obligations and liabilities owing from
Borrower to Lender, including, but not limited to, the obligations and
liabilities of Borrower to Lender under and pursuant to the Credit Agreement, as
amended from time to time, and as evidenced by the Revolving Note, as modified,
extended and/or replaced from time to time, (c) reaffirms, assumes and binds
themselves in all respects to all of the obligations, liabilities, duties,
covenants, terms and conditions that are contained in their respective Guaranty,
(d) agrees that all such obligations and liabilities under their respective
Guaranty shall continue in full force and effect and shall not be discharged,
limited, impaired or affected in any manner whatsoever, and (e) represents and
warrants that each of the representations and warranties made by such Guarantor
in any of the documents executed in connection with the Loans remain true and
correct as of the date hereof.

 

6.             REPRESENTATIONS AND WARRANTIES.  To induce Lender to enter into
this Fifth Amendment, Borrower and each Guarantor hereby certifies, represents
and warrants to Lender that:

 

6.1           Organization.  Borrower and each Guarantor is a corporation or a
limited liability company duly organized, existing and in good standing under
the laws of its state or organization with full and adequate corporate or
limited liability power, as the case may be, to carry on and conduct its
business as presently conducted.  Borrower and each Guarantor is duly licensed
or qualified in all foreign jurisdictions wherein the nature of its activities
require such qualification or licensing.  The Articles of Incorporation or
Organization, as the case may be, Bylaws (other than an amendment to the By-laws
of Borrower dated July 24, 2008) or Operating Agreement, as the case may be,
Resolutions and Incumbency Certificate of Borrower and each Guarantor have not
been changed or amended since the certified copies thereof were delivered to
Lender in connection with the Original Credit Agreement and the First
Amendment.  The state issued organizational identification number for Borrower
and each Guarantor is listed on Schedule I hereto.  The exact legal name of
Borrower and each Guarantor is as set forth in the preamble of this Fifth
Amendment, and neither Borrower nor any Guarantor currently conducts, nor has it
during the last five (5) years conducted, business under any other name or trade
name.  Neither Borrower nor any Guarantor will change its name, its
organizational identification number, if it has one, its type of organization,
its jurisdiction of organization or other legal structure.

 

6.2           Authorization.  Borrower and each Guarantor is duly authorized to
execute and deliver this Fifth Amendment and Borrower is and will continue to be
duly authorized to borrow monies under the Credit Agreement, as amended hereby,
and to perform its obligations under the Credit Agreement, as amended hereby.

 

6.3           No Conflicts.  The execution and delivery of this Fifth Amendment
and the performance by Borrower and each Guarantor of its obligations under the
Credit Agreement, as amended hereby, do not and will not conflict with any
provision of law or of the articles of incorporation or bylaws of Borrower or
any Guarantor or of any agreement binding upon Borrower or any Guarantor.

 

6.4           Validity and Binding Effect.  The Credit Agreement, as amended
hereby, is a legal, valid and binding obligation of Borrower and each Guarantor,
enforceable against Borrower and each Guarantor in accordance with its terms,
except as enforceability may be

 

3

--------------------------------------------------------------------------------


 

limited by bankruptcy, insolvency or other similar laws of general application
affecting the enforcement of creditors’ rights or by general principles of
equity limiting the availability of equitable remedies.

 

6.5           Compliance with Credit Agreement.  The representation and
warranties set forth in Section VI of the Credit Agreement, as amended hereby,
are true and correct with the same effect as if such representations and
warranties had been made on the date hereof, with the exception that all
references to the financial statements shall mean the financial statements most
recently delivered to Lender and except for such changes as are specifically
permitted under the Credit Agreement.  In addition, other than as waived in
Section 2 hereof, Borrower and each Guarantor has complied with and is in
compliance with all of the covenants set forth in the Credit Agreement, as
amended hereby, including, but not limited to, those set forth in Section VII
thereof.

 

6.6           No Event of Default.  As of the date hereof, no Event of Default
under Section VII of the Credit Agreement, as amended hereby, or event or
condition which, with the giving of notice or the passage of time, or both,
would constitute an Event of Default, has occurred or is continuing.

 

6.7           No Subordinated Debt Default.  As of the date hereof, no default
under any of the documents evidencing or securing any of the Subordinated Debt,
or event or condition which, with the giving of notice or the passage of time,
or both, would constitute a default under any of the documents evidencing or
securing any of the Subordinated Debt, has occurred or is continuing.

 

6.8           Schedules to Credit Agreement.  Other than as shown by the updated
Schedules attached hereto as Exhibit A, the Schedules attached to the Credit
Agreement are true and correct as of the date hereof.

 

7.             CONDITIONS PRECEDENT.  This Fifth Amendment shall become
effective as of the date above first written after receipt by Lender of the
following:

 

7.1           Fifth Amendment.  This Fifth Amendment executed by Borrower, the
Guarantors, and Lender.

 

7.2           Second Amended Note.  The Second Amended Note executed by
Borrower.

 

7.3           Resolutions.  A certified copy of Resolutions of the board of
directors of Borrower and each Guarantor authorizing the execution, delivery and
performance of this Fifth Amendment and related loan documents.

 

7.4           Certificate of Good Standing.  Certificates of Good Standing for
Borrower and each Guarantor from their respective jurisdictions of organization.

 

7.5           Amendment Fee.  An amendment fee in the amount of $37,500.

 

7.6           Other Documents.  Such other documents, certificates and/or
opinions of counsel as Lender may request.

 

4

--------------------------------------------------------------------------------


 

8.             GENERAL.

 

8.1           Governing Law; Severability.  This Fifth Amendment shall be
construed in accordance with and governed by the laws of Illinois.  Wherever
possible each provision of the Credit Agreement and this Fifth Amendment shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of the Credit Agreement and this Fifth Amendment shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of the Credit Agreement and this
Fifth Amendment.

 

8.2           Successors and Assigns.  This Fifth Amendment shall be binding
upon Borrower, the Guarantors, and Lender and their respective successors and
assigns, and shall inure to the benefit of Borrower, the Guarantors, and Lender
and the successors and assigns of Lender.

 

8.3           Waiver of Claims.  Borrower hereby acknowledges, agrees and
affirms that it possesses no claims, defenses, offsets, recoupment or
counterclaims of any kind or nature against or with respect to the enforcement
of the Credit Agreement, as amended hereby, the Revolving Note or any other Loan
Document (collectively referred to herein as the “Claims”), nor does Borrower
now have knowledge of any facts that would or might give rise to any Claims.  If
facts now exist which would or could give rise to any Claim against or with
respect to the enforcement of the Credit Agreement as amended hereby, the
Revolving Note, and/or any other Loan Documents, Borrower hereby
unconditionally, irrevocably and unequivocally waives and fully releases any and
all such Claims as if such Claims were the subject of a lawsuit, adjudicated to
final judgment from which no appeal could be taken and therein dismissed with
prejudice.

 

8.4           Continuing Force and Effect of Loan Documents and Guaranty. 
Except as specifically modified or amended by the terms of this Fifth Amendment,
all other terms and provisions of the Credit Agreement and the other Loan
Documents are incorporated by reference herein, and in all respects, shall
continue in full force and effect.  Borrower, by execution of this Fifth
Amendment, hereby reaffirms, assumes and binds itself to all of the obligations,
duties, rights, covenants, terms and conditions that are contained in the Credit
Agreement and the other Loan Documents.  Each of the Guarantors, by execution of
this Fifth Amendment, hereby reaffirms, assumes and binds itself to all of the
obligations, duties, rights, covenants, terms and conditions that are contained
in Guaranty.

 

8.5           Financing Statements.  Borrower hereby irrevocably authorizes
Lender at any time and from time to time to file in any jurisdiction any initial
UCC financing statements and/or amendments thereto that (a) describe the
Collateral, and (b) contain any other information required by part 5 of
Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement or amendment.

 

8.6           References to Credit Agreement.  Each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof’, or words of like import,
and each reference to the Credit Agreement in any and all instruments or
documents delivered in connection therewith, shall be deemed to refer to the
Credit Agreement, as amended hereby.

 

8.7           Expenses.  Borrower shall pay all costs and expenses in connection
with the preparation of this Fifth Amendment and other related loan documents,
including, without limitation, reasonable attorneys’ fees and time charges of
attorneys who may be employees of Lender or any affiliate or parent of Lender. 
Borrower shall pay any and all stamp and other taxes, UCC search fees, filing
fees and other costs and expenses in connection with the execution and

 

5

--------------------------------------------------------------------------------


 

delivery of this Fifth Amendment and the other instruments and documents to be
delivered hereunder, and agrees to save Lender harmless from and against any and
all liabilities with respect to or resulting from any delay in paying or
omission to pay such costs and expenses.

 

8.8           Counterparts.  This Fifth Amendment may be executed in any number
of counterparts, all of which shall constitute one and the same agreement.

 

[Signatures on following page]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amendment to the
Amended and Restated Credit Agreement and Reaffirmation of Guaranties as of the
date first above written.

 

 

Borrower:

 

 

 

QUIXOTE CORPORATION,

 

a Delaware corporation, as Borrower

 

 

 

 

 

By:

/s/ DANIEL P. GOREY

 

Name:

Daniel P. Gorey

 

Title:

Executive Vice President, Chief Financial

 

Officer & Treasurer

 

 

 

 

 

Guarantors:

 

 

 

QUIXOTE TRANSPORTATION SAFETY, INC.
TRANSAFE CORPORATION

 

ENERGY ABSORPTION SYSTEMS, INC.

 

ENERGY ABSORPTION SYSTEMS (AL) LLC
SURFACE SYSTEMS, INC.

 

NU-METRICS, INC.

 

HIGHWAY INFORMATION SYSTEMS, INC.

 

 

 

 

 

By:

/s/ DANIEL P. GOREY

 

Name:

Daniel P. Gorey

 

Title:

Executive Vice President & Treasurer

 

 

 

 

 

Lender:

 

 

 

BANK OF AMERICA, N.A., as successor by merger to LaSalle Bank National
Association, a national banking association

 

 

 

 

 

By:

/s/ LORA BACKOFEN

 

Name:

Lora Backofen

 

Title:

Senior Vice President

 

7

--------------------------------------------------------------------------------


 

Schedule I

 

Organizational Identification Numbers

 

CORPORATION

 

STATE

 

STATE ID

 

 

 

 

 

Quixote Corporation

 

Delaware

 

0720523

 

 

 

 

 

Quixote Transportation Safety, Inc.

 

Delaware

 

2803660

 

 

 

 

 

Transafe Corporation

 

Delaware

 

3197646

 

 

 

 

 

Energy Absorption Systems, Inc.

 

Delaware

 

0904033

 

 

 

 

 

Energy Absorption (AL) LLC

 

Delaware

 

3539333

 

 

 

 

 

Surface Systems, Inc.

 

Missouri

 

00157025

 

 

 

 

 

Nu-Metrics, Inc.

 

Pennsylvania

 

978728

 

 

 

 

 

Highway Information Systems, Inc.

 

Delaware

 

2867376

 

8

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED REVOLVING LOAN NOTE

 

$15,000,000

 

Chicago, Illinois

 

 

February 9, 2009

 

FOR VALUE RECEIVED, the undersigned, QUIXOTE CORPORATION, a Delaware corporation
(the “Borrower”), promises to pay to the order of LaSalle Bank National
Association and its registered assigns (the “Lender”), on November 1, 2009, the
principal sum of Fifteen Million Dollars and No/100 Dollars ($15,000,000.00),
or, if less, the aggregate unpaid principal amount of all loans made by the
Lender to the Borrower from time to time pursuant to that certain Amended and
Restated Credit Agreement, dated as of April 20, 2005, between the Borrower and
Lender as amended by the First Amendment to Amended and Restated Credit
Agreement and Reaffirmation of Guaranties, dated as of December 1, 2006, that
certain Second Amendment to Amended and Restated Credit Agreement and
Reaffirmation of Guaranties, dated as of March 15, 2007, that certain Third
Amendment to Amended and Restated Credit Agreement and Reaffirmation of
Guaranties dated as of November 7, 2007, that certain Fourth Amendment to
Amended and Restated Credit Agreement and Reaffirmation of Guaranties dated as
of November 7, 2008 and that certain Fifth Amendment to Amended and Restated
credit Agreement dated as of the date hereof (together with all amendments, if
any, from time to time made thereto, the “Credit Agreement”).

 

The Borrower agrees to pay interest on the principal hereof remaining from time
to time unpaid in accordance with Section 2.13 of the Credit Agreement.

 

All payments of principal and interest on this Note shall be payable in lawful
currency of the United States of America at the Lender’s office at 135 South
LaSalle Street, Chicago, Illinois 60603, in immediately available funds.

 

This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Credit Agreement, to which reference is made for a statement
of those terms and provisions.  Should the indebtedness represented by this Note
or any part hereof be collected at law or in equity or in bankruptcy,
receivership, or other court proceedings, or this Note be placed in the hands of
attorneys for collection after maturity (by declaration or otherwise), the
undersigned agrees to pay, in addition to principal and interest due and payable
hereon, reasonable attorneys’ and collection fees.

 

This Note constitutes a renewal and restatement of, and replacement and
substitution for, that certain Amended and Restated Revolving Note, dated as of
November 7, 2007 in the maximum principal amount of Forty Million and 00/100
Dollars ($40,000,000.00), executed by the Borrower and made payable to the order
of the Bank (the “Prior Note”).  The indebtedness evidenced by the Prior Note is
continuing indebtedness evidenced hereby, and nothing herein shall be deemed to
constitute a payment, settlement or novation of the Prior Note, or to release or
otherwise adversely affect any lien, mortgage or security interest securing such
indebtedness or any rights of the Bank against any guarantor, surety or other
party primarily or secondarily liable for such indebtedness.

 

[Signature on following page]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has executed this Note as of the date first
above written

 

 

QUIXOTE CORPORATION

 

 

 

By:

  /s/DANIEL P. GOREY

 

Name

  Daniel P. Gorey

 

Title:

Executive Vice President, Chief Financial Officer

 

 

  & Treasurer

 

10

--------------------------------------------------------------------------------
